IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                        __________________

                             No. 93-2219
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

CLIFF NNANNA,
a/k/a JOHNIE D. TRAVIS ETC.,
                                     Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas

                        - - - - - - - - - -
                         (November 1, 1993)

Before POLITZ, Chief Judge, and SMITH and WIENER, Circuit Judges.

PER CURIAM:

     Ochuru Ochuru, a/k/a Cliff Nnanna (Nnanna), has appealed his

sentence following his guilty plea conviction for bank fraud.

Nnanna, a Nigerian national, was involved in a wide-ranging

scheme in which he and other Nigerian males opened fraudulent

bank accounts into which they deposited stolen corporate checks

for large sums.   Nnanna withdrew approximately $90,000 from these

accounts before he was arrested.

     Nnanna filed a number of objections to the Pre-sentence

Investigative Report (PSR), including several objections to the

probation officer's calculation of the amount of intended loss.

The probation officer accepted several of Nnanna's objections and

revised the amount of the intended loss downward, with the result
                             No. 93-2219
                                 -2-


that Nnanna's sentence range under the guidelines was reduced

from 21-27 months to 18-24 months.    The probation officer

rejected other objections as not supported by the record and

noted that most of the rejected objections were irrelevant to the

computation of Nnanna's sentence.    The substantive objections

that the probation officer rejected included objections to the

consideration of conduct for which Nnanna had been convicted on

state charges, the recommendation of a two-level downward

adjustment for acceptance of responsibility instead of a three-

level downward adjustment, and the calculation of the termination

date of Nnanna's prior probation.    The probation officer revised

his original recommendation of a 27-month sentence downward and

recommended that Nnanna receive a 24-month sentence.

       At sentencing, the district court stated, "[a]side from the

corrections already made, and a number of them were ministerial,

but aside [sic] the corrections already made in the presentence

investigation report, specifically the amended report, the

matters not acted on in the defense motion are overruled.     The

PSI is adopted in its current form."

       Nnanna argues on appeal that the district court violated

Fed. R. Crim. P. 32(c)(3)(D) because it did not "clearly rule" on

each of his written objections to the Pre-Sentence Investigation

Report (PSR).    The district court complied with Rule 32 when it

rejected Nnanna's objections and specifically adopted the amended

PSR.    See United States v. Mora, 994 F.2d 1129, 1141 (5th Cir.

1993) (adoption of findings of PSR sufficient factual

determination of quantity of drugs under Fed. R. Crim. P. 32).
                             No. 93-2219
                                 -3-


     Nnanna also urges on appeal that he should have received a

lower sentence because he is an alien.     After the district court

had adopted the PSR, Nnanna's attorney requested that he be

sentenced at the lower end of the guidelines because, as an alien

under an order of deportation, he was ineligible for release to

home custody or a half-way house.    The attorney also urged that a

lower sentence was appropriate due to the lack of federal prison

space.   The district court rejected his argument and sentenced

Nnanna to a term of 24 months imprisonment, the maximum

guidelines sentence.

      Nnanna suggests that the district court abused its

discretion when it imposed the maximum sentence under the

guidelines.   He argues that this has the effect of an upward

departure because he will serve his sentence under more severe

conditions than a citizen of this country.

     "Review of sentences imposed under the guidelines is limited

to a determination whether the sentence was imposed in violation

of law, as a result of an incorrect application of the sentencing

guidelines, or was outside of the applicable guideline range and

was unreasonable."     United States v. Matovsky, 935 F.2d 719, 721

(5th Cir. 1991) (citing 18 U.S.C. § 3742(e)).    This Court will

not review the district court's refusal to depart from the

guidelines unless the refusal was in violation of the law.

United States v. Mitchell, 964 F.2d 454, 462 (5th Cir. 1992).

     The guidelines do not specifically address alienage.

U.S.S.G. § 5H1.10, p.s., provides that national origin is

irrelevant to the sentencing court's determination.    Section
                            No. 93-2219
                                -4-


5H1.10 is not dispositive of the issue, because "alienage" and

"national origin" are not synonymous.

     The Court declines to consider Nnanna's argument to the

extent that his appeal may be construed to allege that his

sentence within the guidelines is too harsh due to his alien

status.   Mitchell, 964 F.2d at 462.

     Nnanna's appeal may also be construed to allege that his

sentence was imposed in violation of law because the district

court should have departed downward due to his alien status.

Collateral consequences, such as the likelihood of deportation or

ineligibility for more lenient conditions of imprisonment, that

an alien may incur following a federal conviction are not a basis

for downward departure.   See United States v. Restrepo, 999 F.2d
640, 644 (2nd Cir. 1993), petition for cert filed, (U.S. Sept.

13, 1993) (No. 93-5968); United States v. Alverez-Cardenas, 902
F.2d 734, 737 (9th Cir. 1990); United States v. Soto, 918 F.2d
882, 884-85 (10th Cir. 1990).

     AFFIRMED.